Citation Nr: 0727395	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear 
hearing loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of 
thyroid cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for myasthenia gravis, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the Remand portion of the 
decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss is manifested by 
level II hearing acuity.

2.  The veteran's service medical records show no evidence of 
tinnitus, thyroid cancer or other thyroid disorder, or 
myasthenia gravis or other neurological disorder.

3.  The veteran's service personnel records reflect service 
in Vietnam from November 1967 to November 1968.

4.  The veteran has a current diagnosis of tinnitus.

5.  The evidence of record does not relate the veteran's 
tinnitus to his military service.

6.  The veteran was diagnosed with thyroid cancer in 1986, 
and the record contains current objective medical evidence of 
residuals thereof, to include hypothyroidism.  

7.  The evidence of record does not relate the veteran's 
residuals of thyroid cancer to his military service or any 
incident therein, to include herbicides exposure.

8.  The veteran has a current diagnosis of myasthenia gravis.

9.  The evidence of record does not relate the veteran's 
myasthenia gravis to his military service or any incident 
therein, to include herbicides exposure.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2006).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

3.  Residuals of thyroid cancer were not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

4.  Myasthenia gravis was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred, to include as due to herbicide exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and an increased evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Prior to initial adjudication of the veteran's 
claims, letters dated in April 2003 and March 2004 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in July 2004 with 
respect to his hearing loss and tinnitus claims; a VA 
examination was not accorded the veteran with respect to the 
remaining claims on appeal as one was not required.  See 
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
tumor of the thyroid and/or organic disorder of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Additionally, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for chloracne or 
other acneform diseases consistent with chloracne, diabetes 
mellitus, type II; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307, 
3.309.  The governing law provides that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  "[S]ervice in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307(a)(6)(iii).

When service connection has been granted, disability ratings 
are determined by the application of the VA's Schedule for 
Rating Disabilities (Schedule), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2006).  Pertinent regulations do not require 
that all cases show all findings specified by the Schedule, 
but that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Left Ear Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by Level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2006).  

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a), (b).  Here, the puretone threshold average stated 
in the July 2004 VA examination report, the only audiological 
evaluation of record for the appeal period, does not satisfy 
the regulatory requirements of 38 C.F.R. § 4.86(a) for a 
pattern of exceptional hearing impairment in the left ear.  
Therefore, 38 C.F.R. § 4.86(a) does not apply. 

The medical evidence of record does not support a compensable 
evaluation for service-connected left ear hearing loss.  The 
July 2004 VA examination, the only audiological evaluation of 
record for the appeal period, showed an average puretone 
decibel loss of 54 decibels in the left ear, with a word 
recognition percentage of 88 percent.  Accordingly, applying 
the clinical findings pertaining to the left ear to the 
criteria in 38 C.F.R. § 4.85 results in a Level II hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  

If, as is the case here, impaired hearing is service-
connected only in one ear, in order to determine the 
percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85 (f).  
Accordingly, using Table VII, the numeric designations of 
Level I hearing acuity in the right ear, and Level II hearing 
acuity in the left ear, translate to a noncompensable 
evaluation for left ear hearing impairment.  38 C.F.R. § 
4.85(h), Diagnostic Code 6100.  Although the veteran contends 
that his service-connected bilateral hearing loss has 
worsened, and therefore warrants a higher evaluation, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

Tinnitus

The veteran's service medical records show no reports of or 
diagnoses of tinnitus in service; audiogram reports from 
March 1968 and June 1968 note that the veteran specifically 
denied tinnitus following noise exposure.  Subsequent to 
service, on VA examination in March 1970, the veteran denied 
experiencing tinnitus or a history of ringing in the ears.  
On VA examination in July 2004, the veteran reported 
bilateral tinnitus which began a few years prior.  

Despite a current diagnosis, the evidence of record does not 
show that the veteran's tinnitus is related to service.  The 
July 2004 VA examiner concluded that it was less likely than 
not that the veteran's tinnitus was related to his military 
service.  In providing a rationale, the examiner stated that 
because the veteran's tinnitus began only a few years ago, 
its manifestation was too remote from his military service 
for it to have been caused by any acoustic exposure he 
sustained in service.  No objective medical opinions 
contradict this conclusion and rationale, and there are no 
other objective medical opinions of record which speak to a 
relationship between the veteran's tinnitus and his military 
service.  

The Board has considered the written testimony and the 
arguments submitted by the veteran and his representative 
with respect to his claim.  However, the veteran's opinion is 
not competent evidence of a nexus between his tinnitus and 
his military service.  Lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. at 492, 494-95 (1992).  As the July 
2004 VA opinion is the only objective medical evidence which 
speaks to the relationship between the veteran's tinnitus and 
his military service, and no evidence exists to contradict 
it, service connection for tinnitus is not warranted.

Because the record does not contain a medical opinion 
relating the veteran's tinnitus to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As the benefit of the doubt doctrine is 
inapplicable, the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Thyroid Cancer, To Include As Due to Herbicide 
Exposure

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  His service medical records do 
not show any evidence of a thyroid disorder or a related 
condition.  Subsequent to service, the veteran was diagnosed 
with thyroid cancer in 1986, after which his thyroid was 
removed and he was started on synthetic thyroid hormone 
treatment.  An April 2000 private medical record notes that 
the veteran carried a diagnosis of hypothyroidism.  

Despite objective evidence of current residuals of thyroid 
cancer, the evidence of record does not show that these 
residuals are related to the veteran's military service.  
Potentially, service connection in this case could be granted 
on a presumptive basis, to include being as the result of 
herbicide exposure, or on a direct basis.  However, the 
medical evidence of record does not support a finding of 
service connection on either of these grounds. 

Service connection cannot be granted on a presumptive basis 
as there is no evidence of the cancer being diagnosed within 
one year of service discharge.  38 C.F.R. 
§ 3.309(a).  Service connection cannot be granted on a 
presumptive basis, as due to herbicide exposure, because 
thyroid cancer and the related residuals are not diseases 
listed under 38 C.F.R. § 3.309(e).  The only diseases which 
have been presumptively linked to herbicide exposure are 
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus, type II; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  Accordingly, the 
veteran's claim for service connection, as on a presumptive 
basis, must be denied as a matter of law.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).


However, service connection is also not warranted on a direct 
basis.  There are no opinions of record which relate the 
veteran's thyroid cancer or the residuals thereof to his 
military service.  There is a July 1987 private medical 
record in which the veteran's private physician discusses the 
veteran's history of thyroid cancer and residuals, and then 
states "his past medical history includes . . . exposure to 
some Dioxin apparently in Viet Nam."  However, in this 
regard, the Board notes that the Court has determined that an 
unsubstantiated history which the veteran provides does not 
transform that history into medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Indeed, there is no 
actual statement providing an opinion relating the veteran's 
thyroid cancer and residuals to his military service.  The 
July 1987 report only notes the veteran's military service in 
Vietnam.

Because thyroid cancer and its residuals are not among those 
diseases presumptively linked to herbicide exposure, and the 
evidence of record does not relate the veteran's thyroid 
cancer and its residuals to his military service, the 
preponderance of the evidence is against the veteran's claim.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Myasthenia Gravis, To Include As Due to Herbicide Exposure

Review of the veteran's service personnel records shows that 
he had service in Vietnam.  His service medical records do 
not show any evidence of myasthenia gravis or a related 
condition.  Subsequent to service, a July 1987 private 
medical record shows that the veteran reported an initial 
myasthenia gravis diagnosis in 1986, with current symptoms to 
include intermittent double vision, drooping of the eyelids, 
and difficulty swallowing.  At that time, the veteran was 
formally diagnosed with myasthenia gravis "with Synthroid 
overdosage," based on a positive edrophonium test.  The 
private physician noted at that time that it was not uncommon 
to have an association between myasthenia gravis and a 
thyroid disorder.  

Despite the veteran's current diagnosis of myasthenia gravis, 
the evidence of record does not relate this disorder to the 
veteran's military service.  Potentially, service connection 
in this case could be granted on a presumptive basis, to 
include as the result of herbicide exposure, or on a direct 
basis.  However, the medical evidence of record does not 
support a finding of service connection on either of these 
grounds. 

Service connection cannot be granted on a presumptive basis 
as there is no evidence of myasthenia gravis being diagnosed 
within one year of service discharge.  38 C.F.R. § 3.309(a).  
Service connection cannot be granted on a presumptive basis, 
as due to herbicide exposure, because myasthenia gravis is 
not one of the diseases listed under 38 C.F.R. § 3.309(e).  
The only diseases which have been presumptively linked to 
herbicide exposure are chloracne or other acneform diseases 
consistent with chloracne, diabetes mellitus, type II; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  Accordingly, 
the veteran's claim for service connection, as on a 
presumptive basis, must be denied as a matter of law.

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving herbicide exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a direct 
basis.  There are no opinions of record which relate the 
veteran's myasthenia gravis to his military service.  To the 
extent that the July 1987 statement of a potential 
relationship between myasthenia gravis and a thyroid disorder 
can be interpreted as a nexus opinion, the Board notes that 
neither condition is currently service-connected, and the 
statement itself does not reference the veteran's military 
service.  Additionally, the first objective medical evidence 
of record of myasthenia gravis is dated in July 1987, 18 
years after the veteran's period of service had ended.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of the 
claimed condition); see also cf. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

Because myasthenia gravis is not among those diseases 
presumptively linked to herbicide exposure, and the evidence 
of record does not relate the veteran's myasthenia gravis to 
his military service, the preponderance of the evidence is 
against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for left ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of thyroid cancer is denied.

Service connection for myasthenia gravis is denied.


REMAND

The veteran's service medical records do not show clinical 
evidence of hearing loss, as defined by 38 C.F.R. § 3.385, 
during active duty service or at service separation.  
Subsequent to service, the March 1970 VA audiological 
examination diagnosed the veteran with defective hearing 
bilaterally, and the July 2004 VA audiological examination 
concluded that the veteran's moderate high frequency 
sensorineural right ear hearing loss was not related to his 
military service, as there was no right ear hearing loss 
found on VA examination in March 1970.  

It appears to the Board that the July 2004 opinion is 
predicated on the absence of hearing loss in service and in 
March 1970, even though the March 1970 VA examination 
diagnosed the veteran with bilateral hearing loss, and fails 
to take into account the holding in Hensley v. Brown, 5 Vet. 
App. 155 (1993) (service connection can be established if 
medical evidence shows that it is actually due to incidents 
during service).  Especially in light of the fact that 
service connection is in effect for left ear hearing loss, 
the holding in Hensley must be considered, in concert with a 
new medical opinion, before appellate review can proceed.

Accordingly, the issue of entitlement to service connection 
for right ear hearing loss is remanded for the following 
actions:

1.  The RO must request that a VA 
examiner, other than the one who gave the 
July 2004 opinion, state whether any right 
ear hearing loss is related to the 
veteran's military service.  If the VA 
examiner concludes that an opinion cannot 
be offered without obtaining more recent 
clinical findings, the RO must schedule 
the veteran for an audiological 
examination to determine the current 
nature and etiology of any current right 
ear hearing loss.  The claims folder and a 
copy of this Remand must be made available 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Specifically, the findings 
of puretone decibel loss at 500, 1000, 
2000, 3000, and 4000 Hertz, must be 
numerically reported, and speech 
recognition percentage results derived 
using the Maryland CNC word list.  The 
examiner must then provide an opinion as 
to whether any right ear hearing loss is 
related to the veteran's military service.  

The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.  Information 
contained in the veteran's service 
personnel records, including his military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 
veteran's history of inservice and 
postservice noise exposure, and any other 
pertinent clinical findings of record, 
must be taken into account.  Prior to 
forming an opinion, the examiner should be 
mindful of the holding in Hensley, as 
noted in the discussion above.  If an 
opinion cannot be provided without 
resorting to speculation, the examiner 
should so state.  A complete rationale 
must be provided for any opinion 
expressed.  The report prepared should be 
typed.

2.  If an examination is ultimately 
scheduled, the RO must notify the veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  Once the above actions have been 
completed, the RO should readjudicate the 
claim for entitlement to service 
connection for right ear hearing loss.  If 
the benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


